DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
Claims 21-30 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 5/19/2022, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 21-30 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by USPGP# 20040232195 of Shelton, IV et al. (henceforth Shelton).
Regarding claim 21, Shelton teaches an end effector assembly (Shelton: 12) for use with a surgical stapling instrument (Shelton: 10), wherein said end effector assembly comprises:
an anvil (Shelton: 18); and
a staple cartridge (Shelton: 37), comprising:
	a proximal end (Shelton: top end of 37 in fig. 11);
	a distal end (Shelton: bottom end of 37 in fig. 11);
	a longitudinal slot (Shelton: 49) extending from said proximal end toward said distal end (Shelton: see fig. 11);
a proximal portion (Shelton: see annotated and zoomed fig. 10) comprising a first tissue-supporting surface (Shelton: see annotated and zoomed fig. 10) extending along a first plane (Shelton: see annotated and zoomed fig. 10, plane of the first tissue supporting surface);
a plurality of staple cavities (Shelton: 204) defined within said proximal portion;
a distal portion (Shelton: see annotated and zoomed fig. 10) comprising a second tissue-supporting surface (Shelton: see annotated and zoomed fig. 10, please note the second tissue supporting surface is capable of supporting tissue such as excess or cut tissue) extending along a second plane (Shelton: see annotated and zoomed fig. 10 plane of the second tissue supporting surface), wherein said second plane is substantially parallel to said first plane (Shelton: see annotated and zoomed fig. 10), wherein said distal portion is positioned distal to said longitudinal slot (Shelton: see annotated and zoomed fig. 10), wherein said distal portion does not comprise staple cavities (Shelton: see annotated and zoomed fig. 10), wherein said first tissue-supporting surface and said second tissue-supporting surface are longitudinally aligned (Shelton: see annotated and zoomed fig. 10), wherein said end effector assembly is configurable in an open configuration (Shelton: fig. 2) and a closed configuration (Shelton: fig. 14), wherein a tissue gap (Shelton: fig. 14, the gap between the  anvil 18 and cartridge 37) is defined between said anvil and said staple cartridge when said end effector assembly is configured in said closed configuration, wherein a first tissue gap distance (Shelton: see annotated and zoomed fig. 10, the gap between the first tissue-supporting surface and anvil 18) is defined between said first tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, wherein a second tissue gap distance (Shelton: see annotated and zoomed fig. 10, the gap between the second tissue-supporting surface and anvil 18) is defined between said second tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Shelton: see annotated and zoomed fig. 10, the relative gaps between the first and second tissue-supporting surface and the anvil 18); and
a sloped nose (Shelton: see annotated and zoomed fig. 10) positioned distal to said distal portion.

Regarding claim 22, Shelton teaches an end effector assembly (Shelton: 12) for use with a surgical stapling instrument (Shelton: 10), wherein said end effector assembly comprises:
an anvil (Shelton: 18); and
a staple cartridge (Shelton: 37), comprising:
a proximal end (Shelton: top end of 37 in fig. 11);
	a distal end (Shelton: bottom end of 37 in fig. 11);
	a longitudinal slot (Shelton: 49) extending from said proximal end toward said distal end;
a first tissue-supporting surface (Shelton: see annotated and zoomed fig. 10) extending along a first plane (Shelton: see annotated and zoomed fig. 10, plane of the first tissue supporting surface);
a plurality of staple cavities (Shelton: 204), wherein said plurality of staple cavities is defined in said first tissue-supporting surface (Shelton: see annotated and zoomed fig. 10);
a second tissue-supporting surface (Shelton: see annotated and zoomed fig. 10, please note the second tissue supporting surface is capable of supporting tissue such as excess or cut tissue) extending along a second plane (Shelton: see annotated and zoomed fig. 10, plane of the second tissue supporting surface), wherein said first plane extends substantially parallel to said second plane (Shelton: see annotated and zoomed fig. 10), wherein said second tissue-supporting surface does not comprise staple cavities defined therein (Shelton: see annotated and zoomed fig. 10), wherein said second tissue-supporting surface is positioned distal to said first tissue-supporting surface (Shelton: see annotated and zoomed fig. 10), wherein said first tissue-supporting surface and said second tissue-supporting surface are longitudinally aligned (Shelton: see annotated and zoomed fig. 10), wherein said end effector assembly is configurable in an open configuration (Shelton: fig. 2) and a closed configuration (Shelton: fig. 14), wherein a tissue gap (Shelton: fig. 14, the gap between the  anvil 18 and cartridge 37) is defined between said staple cartridge and said anvil when said end effector assembly is configured in said closed configuration, wherein a first tissue gap distance (Shelton: see annotated and zoomed fig. 10, the gap between the first tissue-supporting surface and anvil 18) is defined between said first tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, wherein a second tissue gap distance (Shelton: see annotated and zoomed fig. 10, the gap between the second tissue-supporting surface and anvil 18) is defined between said second tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith Shelton: see annotated and zoomed fig. 10, the relative gaps between the first and second tissue-supporting surface and the anvil 18); and
a sloped nose (Shelton: see annotated and zoomed fig. 10) positioned distal to said second tissue-supporting surface.

Regarding claim 23, Shelton teaches a surgical stapling instrument (Shelton: 10), comprising:
an elongate shaft (Shelton: 23); and
an end effector (Shelton: 12) extending distally from said elongate shaft, wherein said end effector is configurable in an open configuration (Shelton: fig. 2) and a closed configuration (Shelton: fig. 14), and wherein said end effector comprises:
an anvil (Shelton: 18); and
a staple cartridge (Shelton: 37), comprising:
a proximal end (Shelton: top end of 37 in fig. 11);
	a distal end (Shelton: bottom end of 37 in fig. 11);
	a longitudinal slot (Shelton: 49) extending from said proximal end toward said distal end;
a cartridge deck (Shelton: see annotated and zoomed fig. 10), comprising:
a first tissue-supporting surface (Shelton: see annotated and zoomed fig. 10) extending along a first plane (Shelton: see annotated and zoomed fig. 10, plane of the first tissue supporting surface);
a plurality of staple cavities (Shelton: 204), wherein said plurality of staple cavities is defined in said first tissue-supporting surface (Shelton: see annotated and zoomed fig. 10, plane of the first tissue supporting surface); and
a second tissue-supporting surface (Shelton: see annotated and zoomed fig. 10, please note the second tissue supporting surface is capable of supporting tissue such as excess or cut tissue) extending along a second plane (Shelton: see annotated and zoomed fig. 10 plane of the second tissue supporting surface), wherein said first plane extends substantially parallel to said second plane (Shelton: see annotated and zoomed fig. 10), wherein said second-tissue supporting surface is distal to said longitudinal slot (Shelton: see annotated and zoomed fig. 10), wherein said second tissue-supporting surface is positioned distal to said first tissue-supporting surface (Shelton: see annotated and zoomed fig. 10), wherein said first tissue-supporting surface is longitudinally aligned with said second tissue-supporting surface (Shelton: see annotated and zoomed fig. 10), wherein said distal portion does not comprise staple cavities (Shelton: see annotated and zoomed fig. 10), wherein a tissue gap (Smith: see annotated fig. 1, the gap between the  anvil 20 and cartridge 100) is defined between said cartridge deck and said anvil when said end effector is configured in said closed configuration, wherein a first tissue gap distance (Shelton: see annotated and zoomed fig. 10, the gap between the first tissue-supporting surface and anvil 18) is defined between said first tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, wherein a second tissue gap distance (Shelton: see annotated and zoomed fig. 10, the gap between the second tissue-supporting surface and anvil 18) is defined between said second tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Shelton: see annotated and zoomed fig. 10, the relative gaps between the first and second tissue-supporting surface and the anvil 18); and
a sloped nose (Shelton: see annotated and zoomed fig. 10) positioned distal to said second tissue-supporting surface.
Regarding claim 24, Shelton, as shown in claim 21, teaches wherein said first tissue-supporting surface is positioned above said second tissue-supporting surface (Shelton: see annotated and zoomed fig. 10). 
Regarding claim 25, Shelton, as shown in claim 21, teaches wherein said plurality of staple cavities comprises a distal-most staple cavity, and wherein said second tissue-supporting surface is positioned distal to said distal-most staple cavity (Shelton: see annotated and zoomed fig. 10).
Regarding claim 26, Shelton, as shown in claim 21, teaches wherein said longitudinal slot comprises an open proximal end (Shelton: see annotated and zoomed fig. 10) and a closed distal end (Shelton: see annotated and zoomed fig. 10), and wherein said open proximal end defines a lateral width which is wider than said closed distal end (Shelton: see annotated and zoomed fig. 10).
Regarding claim 27, Shelton, as shown in claim 21, teaches wherein said staple cartridge comprises a tray (Shelton: 224) attached thereto.
Regarding claim 28, Shelton, as shown in claim 27, teaches wherein said tray comprises: a proximal end (Shelton: see annotated and zoomed fig. 11); a distal end (Shelton: see annotated and zoomed fig. 11); a bottom (Shelton: see annotated and zoomed fig. 11); a longitudinal tray slot (Shelton: see annotated and zoomed fig. 11) defined in said bottom; a first lateral sidewall (Shelton: see annotated and zoomed fig. 11) extending upwardly up from said bottom; a second lateral sidewall (Shelton: see annotated and zoomed fig. 11) extending upwardly up from said bottom; a first arm (Shelton: see annotated and zoomed fig. 11) extending inwardly from said first lateral sidewall at said distal end; a second arm (Shelton: see annotated and zoomed fig. 11) extending inwardly from said second lateral sidewall at said distal end; a first window (Shelton: see annotated and zoomed fig. 11) defined in said first lateral sidewall; and a second window (Shelton: see annotated and zoomed fig. 11) defined in said second lateral sidewall.
Regarding claim 29, Shelton, as shown in claim 21, teaches wherein said proximal portion comprises a first lateral portion (Shelton: see annotated and zoomed fig. 11) on a first side of said longitudinal slot and a second lateral portion (Shelton: see annotated and zoomed fig. 11) on a second side of said longitudinal slot, wherein said plurality of staple cavities are arranged in three longitudinal rows of staple cavities in said first side (Shelton: see annotated and zoomed fig. 11) and three longitudinal rows of staple cavities in said second side (Shelton: see annotated and zoomed fig. 11).
Regarding claim 30, as shown in claim 29, teaches wherein said first lateral portion comprises a first lateral edge and a first lateral recess defined in said first lateral edge, and wherein said second lateral portion comprises a second lateral edge and a second lateral recess defined in said second lateral edge.

    PNG
    media_image1.png
    784
    968
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    849
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 20070027469 of Smith et al. (henceforth Smith).
Regarding claim 21, Smith teaches an end effector assembly (Smith: 1) for use with a surgical stapling instrument (Smith: 2), wherein said end effector assembly comprises:
an anvil (Smith: 20); and
a staple cartridge (Smith: 100), comprising:
	a proximal end (Smith: see annotated fig. 1);
	a distal end (Smith: see annotated fig. 1);
	a longitudinal slot (Smith: see annotated fig. 1 (slot that houses 60 in fig. 3)) extending from said proximal end toward said distal end;
a proximal portion (Smith: see annotated fig. 1) comprising a first tissue-supporting surface (Smith: see annotated fig. 1, top proximal surface of 100) extending along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100);
a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165) defined within said proximal portion;
a distal portion (Smith: see annotated fig. 1) comprising a second tissue-supporting surface (Smith: see annotated fig. 1) extending along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said second plane is substantially parallel to said first plane (Smith: see annotated fig. 1), wherein said distal portion is positioned distal to said longitudinal slot (Smith: see annotated fig. 1), wherein said first tissue-supporting surface and said second tissue-supporting surface are longitudinally aligned (Smith: see annotated fig. 1), wherein said end effector assembly is configurable in an open configuration (Smith: fig. 18,  para 0136) and a closed configuration (Smith: fig. 19, para 0136), wherein a tissue gap (Smith: see annotated fig. 1, the gap between the  anvil 20 and cartridge 100) is defined between said anvil and said staple cartridge when said end effector assembly is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined between said first tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, wherein a second tissue gap distance (Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil); and
a sloped nose (Smith: see annotated fig. 1) positioned distal to said distal portion.
Smith, in the above embodiment, does not explicitly disclose wherein said distal portion does not comprise staple cavities. 
However, Smith  teaches in the embodiment of fig. 54, a staple cartridge wherein the staple cavities do not extend beyond the longitudinal slot for the knife (Smith: see annotated and zoomed fig. 54 below) and also contains a stepped portion at the distal end of the staple cartridge (Smith: see annotated and zoomed fig. 54 below). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the staple cartridge  of Smith such that the staple cavities do not extend beyond the longitudinal slot as taught by the alternative embodiment of Smith because doing so will provide the benefit of cutting completely between the staple lines which allows the stapled tissue area to separate completely which, in turn, allows the end effector to be used in situations that require such an arrangement. 

Regarding claim 22, Smith teaches an end effector assembly (Smith: 1) for use with a surgical stapling instrument (Smith: 2), wherein said end effector assembly comprises:
an anvil (Smith: 20); and
a staple cartridge (Smith: 100), comprising:
a proximal end (Smith: see annotated fig. 1);
	a distal end (Smith: see annotated fig. 1);
	a longitudinal slot (Smith: see annotated fig. 1 (slot that houses 60 in fig. 3)) extending from said proximal end toward said distal end;
a first tissue-supporting surface (Smith: see annotated fig. 1, top proximal surface of 100) extending along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100);
a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165), wherein said plurality of staple cavities is defined in said first tissue-supporting surface (Smith: para 0133 (inherent), see also para 0165);
a second tissue-supporting surface (Smith: see annotated fig. 1) extending along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said first plane extends substantially parallel to said second plane (Smith: see annotated fig. 1), wherein said second tissue-supporting surface is positioned distal to said first tissue-supporting surface (Smith: see annotated fig. 1), wherein said first tissue-supporting surface and said second tissue-supporting surface are longitudinally aligned (Smith: see annotated fig. 1), wherein said end effector assembly is configurable in an open configuration (Smith: fig. 18,  para 0136) and a closed configuration (Smith: fig. 19,  para 0136), wherein a tissue gap (Holsten: see annotated fig. 30, the gap between anvil 1340 and cartridge 1310 as shown in fig. 30) is defined between said staple cartridge and said anvil when said end effector assembly is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined between said first tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, wherein a second tissue gap distance (Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil); and
a sloped nose (Smith: see annotated fig. 1) positioned distal to said second tissue-supporting surface.
Smith, in the above embodiment, does not explicitly disclose wherein said second tissue-supporting surface does not comprise staple cavities defined therein.
However, Smith  teaches in the embodiment of fig. 54, a staple cartridge wherein the staple cavities do not extend beyond the longitudinal slot for the knife (Smith: see annotated and zoomed fig. 54 below) and also contains a second tissue supporting surface at the distal end of the staple cartridge, wherein said second tissue-supporting surface does not comprise staple cavities defined therein (Smith: see annotated and zoomed fig. 54 below). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the staple cartridge  of Smith such that the staple cavities do not extend beyond the longitudinal slot as taught by the alternative embodiment of Smith because doing so will provide the benefit of cutting completely between the staple lines which allows the stapled tissue area to separate completely which, in turn, allows the end effector to be used in situations that require such an arrangement. 

Regarding claim 23, Smith teaches a surgical stapling instrument (Smith: 1, 2, and elongate shaft as shown in annotated fig. 18), comprising:
an elongate shaft (Smith: see annotated fig. 18); and
an end effector (Smith: 1) extending distally from said elongate shaft, wherein said end effector is configurable in an open configuration (Smith: fig. 18 and para 0136) and a closed configuration (Smith: fig. 19 and para 0136), and wherein said end effector comprises:
an anvil (Smith: 20); and
a staple cartridge (Smith: 100), comprising:
a proximal end (Smith: see annotated fig. 1);
	a distal end (Smith: see annotated fig. 1);
	a longitudinal slot (Smith: see annotated fig. 1 (slot that houses 60 in fig. 3) extending from said proximal end toward said distal end;
a cartridge deck (Smith: top surface of 100), comprising:
a first tissue-supporting surface (Smith: see annotated fig. 1, top proximal surface of 100) extending along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100);
a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165), wherein said plurality of staple cavities is defined in said first tissue-supporting surface (Smith: para 0133 (inherent), see also para 0165, see also annotated fig. 1); and
a second tissue-supporting surface (Smith: see annotated fig. 1) extending along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said first plane extends substantially parallel to said second plane (Smith: see annotated fig. 1), wherein said second-tissue supporting surface is distal to said longitudinal slot (Smith: see annotated fig. 1), wherein said second tissue-supporting surface is positioned distal to said first tissue-supporting surface (Smith: see annotated fig. 1), wherein said first tissue-supporting surface is longitudinally aligned with said second tissue-supporting surface (Smith: see annotated fig. 1), (Smith: see annotated fig. 1), wherein a tissue gap (Smith: see annotated fig. 1, the gap between the  anvil 20 and cartridge 100) is defined between said cartridge deck and said anvil when said end effector is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined between said first tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, wherein a second tissue gap distance (Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil); and
a sloped nose (Smith: see annotated fig. 1) positioned distal to said second tissue-supporting surface.
Smith, in the above embodiment, does not explicitly disclose wherein said distal portion does not comprise staple cavities. 
However, Smith  teaches in the embodiment of fig. 54, a staple cartridge wherein the staple cavities do not extend beyond the longitudinal slot for the knife (Smith: see annotated and zoomed fig. 54 below) and also contains a stepped portion at the distal end of the staple cartridge (Smith: see annotated and zoomed fig. 54 below). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the staple cartridge  of Smith such that the staple cavities do not extend beyond the longitudinal slot as taught by the alternative embodiment of Smith because doing so will provide the benefit of cutting completely between the staple lines which allows the stapled tissue area to separate completely which, in turn, allows the end effector to be used in situations that require such an arrangement. 
Regarding claim 24, Smith, as shown in claim 21, teaches wherein said first tissue-supporting surface is positioned above said second tissue-supporting surface (Smith: see annotated fig. 1). 
Regarding claim 25, Smith, as shown in claim 21, teaches wherein said plurality of staple cavities comprises a distal-most staple cavity, and wherein said second tissue-supporting surface is positioned distal to said distal-most staple cavity (Smith: see annotated fig. 54)

    PNG
    media_image3.png
    628
    620
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    343
    692
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    739
    839
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments filed on 5/19/2022 have been fully considered:
Applicant's arguments with respect to claims 21, 22, and 23 and eligibility of Smith as prior art are not persuasive.  Smith (which has a different inventorship and assignee) was filed on 7/24/2006 which is prior to effective filling date of the instant application.
Applicant's arguments with respect to claims 21, 22, and 23 have been considered but are moot because the arguments do not apply to the new references being used in the current rejection.

Conclusion
Prior made of record is considered pertinent to Applicant’s disclosure:
Claims 26-30 can also be rejected with Smith in view of Shelton.
Claims 21-30 can also be rejected with Shelton in view of USP# 5,632,432 of Schulze et al. wherein the second tissue supporting surface is the gap pin 161 shown in figs 9b-9d and fig. 33c (not labeled in fig. 33c). 
Claims 21-30 can also be rejected with Shelton in view of USP# 5,772,099 of Gravener wherein the second tissue supporting surface is top of the alignment pin 214 shown in figs. 4-5. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731